DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-6, 9-11, 15-17, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method of acquiring maintenance information in association with time information from a printer lacking an internal clock, the method comprising: connecting a detachable storage medium to a connector of a printer; attempting to acquire time information from a predetermined storage area of the storage medium when the storage medium is connected to connector, and if the attempt is unsuccessful, attempting to acquire the time information as an update time of one of a folder or a file stored in the storage medium; and storing output information in the storage medium, the output information including device information related to a print function of the printer and the acquired timing information in association with each other.
Sasaki’362 shows a printer with a USB interface to connect a USB memory to write device information of the printer from the printer into the USB memory and describes the output information identifying the printer. Sasaki’362 do not include all the detailed combined limitations included in the claim including a method of acquiring maintenance information in association with time information from a printer lacking an internal clock, the method comprising: connecting a detachable storage medium to a connector of a printer; attempting to acquire time information from a predetermined storage area of the storage medium when the storage medium is connected to connector, and if the attempt is unsuccessful, attempting to acquire the time information as an update time of one of a folder or a file stored in the storage medium; and storing output information in the storage medium, the output information including device information related to a print function of the printer and the acquired timing information in association with each other, therefore this claim is allowable.  
  Thacker’258 describes a printer without internal clock wherein for the monitoring reports a set date will always be used. Thacker’258 do not include all the detailed combined limitations included in the claim including a method of acquiring maintenance information in association with time information from a printer lacking an internal clock, the method comprising: connecting a detachable storage medium to a connector of a printer; attempting to acquire time information from a predetermined storage area of the storage medium when the storage medium is connected to connector, and if the attempt is unsuccessful, attempting to acquire the time information as an update time of one of a folder or a file stored in the storage medium; and storing output information in the storage medium, the output information including device information related to a print function of the printer and the acquired timing information in association with each other, therefore this claim is allowable.  
Gao’607 shows the time related information is stored in the connection time storage area when the USB memory is put in or otherwise communicatively coupled with the PC. Gao’607 do not include all the detailed combined limitations included in the claim including a method of acquiring maintenance information in association with time information from a printer lacking an internal clock, the method comprising: connecting a detachable storage medium to a connector of a printer; attempting to acquire time information from a predetermined storage area of the storage medium when the storage medium is connected to connector, and if the attempt is unsuccessful, attempting to acquire the time information as an update time of one of a folder or a file stored in the storage medium; and storing output information in the storage medium, the output information including device information related to a print function of the printer and the acquired timing information in association with each other, therefore this claim is allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675